

116 S4452 IS: WeChat No More Act
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4452IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit Federal employees from downloading or using WeChat on Government devices. 1.Short titleThis Act may be cited as the WeChat No More Act. 2.Prohibition of Federal employees from downloading or using WeChat on Government devices(a)DefinitionsIn this section—(1)the terms congressional employee, Government corporation , Member of Congress, and officer have the meanings given such terms in section 2107, 103, 2106, and 2104 of title 5, United States Code, respectively; and(2)the term Federal employee— (A)means an employee of any establishment or office in the executive, legislative, or judicial branch of the Federal Government; and(B)includes a congressional employee.(b)ProhibitionExcept as provided in subsection (c), no Federal employee, officer, Member of Congress, or officer or employee of a Government corporation may download or use on any device issued or provided by the United States or a Government corporation WeChat, or any successor application that is developed by Tencent Holdings Limited, an entity owned by Tencent Holdings Limited, a successor to Tencent Holdings Limited, or an entity owned by a successor to Tencent Holdings Limited.(c)ExceptionSubsection (b) shall not apply to downloading or using an application on a device issued by the United States or a Government corporation in connection with the duties of a Federal employee, officer, Member of Congress, or officer or employee of a Government corporation relating to cybersecurity research, conducting an investigation, pursuing an enforcement action, a disciplinary action, or an intelligence activity. 